DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 5-8, and 10-21 are pending and Claims 1-3, 5-8, 10-15, and 20-21 have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 11/16/2018, 04/15/2020, and 09/02/2020 have been taken into account.

	Response to Amendment
In the amendment dated 12/27/2021, the following has occurred: Claims 1, 3, 10-12, and 14 have been amended; Claims 4 and 9 have been canceled; Claims 20-21 have been added; Claims 16-20 have been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-8, 10-15, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the amendment has overcome the 112 rejection set forth in the previous action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forsman et al. (US Patent No. 6,820,780).
Regarding Claim 1, Forsman discloses a product bag retention assembly, the assembly comprising: a support brace (Forsman: Fig. 14, 16; 92) having a first end and a second end defining a hook (Forsman: Fig. 13; 100); a handle (Forsman: Fig. 13-14, 16; 46, 140) including a grip portion (Forsman: Fig. 13-14, 16; 140) and a support portion (Forsman: Fig. 13; 46) extending from the grip portion, the grip portion removably coupled to the hook of the support brace, the support portion having a first surface and a second surface, a platform (Forsman: Fig. 13-14; 42) operatively coupled to the support portion of the handle and extending away from the first surface of the support portion, the platform defining an aperture sized to receive a mounting device of a product bag; a bag (Forsman: Fig. 22-25; 202) including a wall (Forsman: Fig. 22-25; 214) defining a chamber to receive the product bag, the bag including a hole (Forsman: Fig. 22-25; 212) formed in the wall and sized to receive the platform; and a ring (Forsman: Fig. 13-14, 16; 126) removably coupled to the platform; wherein a portion of the bag is clamped between the ring and the handle when the platform is disposed through the hole of the bag and the ring is coupled to the platform.  
Claim 2, Forsman discloses the assembly of claim 1, wherein the platform (Forsman: Fig. 13-14; 42) is integrally formed with the handle.  
Regarding Claim 3, Forsman discloses the assembly of claim 1, wherein when the hook (Forsman: Fig. 13; 100) is coupled to the grip portion of the handle, the grip portion (Forsman: Fig. 13-14, 16; 140) is received in a gap defined by the hook.
Regarding Claim 6, Forsman discloses the assembly of claim 1, further comprising a latch formed in the platform (Forsman: Fig. 13-14; 42) and configured to elastically deform to allow the ring (Forsman: Fig. 13-14, 16; 126) to snap fit to the platform (Forsman: Col. 9, Ln. 18-33).  
Regarding Claim 21, Forsman discloses the assembly of claim 1, wherein when the platform is disposed (Forsman: Fig. 13-14; 42) through the hole of the bag (Forsman: Fig. 22-25; 202), the support portion (Forsman: Fig. 13; 46) of the handle is disposed in the chamber of the bag.  
Regarding Claim 22, Forsman discloses the assembly of claim 1, wherein the platform (Forsman: Fig. 13-14; 42)  includes a ledge (Forsman: Fig. 13-14; 134) having a planar surface that is perpendicular relative to the first surface of the support portion (Forsman: Fig. 13; 46).

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott et al. (US Patent No. 3,345,023).
Regarding Claim 10, Scott discloses a product bag suspension assembly, the assembly comprising: a brace (Scott: Fig. 2-3; 30, 48) having a first end, a second end, and a body extending between the first end and the second end; and a platform (Scott: Fig. 2; 70) operatively coupled to the brace, the platform including a perimeter wall (Scott: Annotated Fig. 2; W), a first aperture (Scott: Annotated Fig. 2; A1), and a second aperture (Scott: Annotated Fig. 2; A2), the first and second apertures internally disposed relative to the perimeter wall and 
Regarding Claim 11, Scott discloses the assembly of claim 10, further comprising a first slot, a second slot, and a third slot (Scott: Annotated Fig. 2; S), wherein the first, second, and third slots are disposed between the first and second apertures (Scott: Annotated Fig. 2; A1, A2).  
Regarding Claim 12, Scott discloses the assembly of claim 10, further comprising: a handle (Scott: Annotated Fig. 2; 21, 58, 61-62, P) including a grip portion (Scott: Fig. 2; 21) and a support portion (Scott: Annotated Fig. 2; 58, 61-62, P) extending from the grip portion, the grip portion removably coupled to the second end of the brace and the platform (Scott: Fig. 2; 70) extending perpendicular relative to the support portion; wherein the platform is operatively coupled to the brace (Scott: Fig. 2-3; 30, 48) by way of the support portion of the handle.
Regarding Claim 13, Scott discloses the assembly of claim 12, wherein the second end of the brace (Scott: Fig. 2-3; 30, 48) defines a hook (Scott: Fig. 2-3; 48) arranged to couple to the grip portion (Scott: Fig. 2; 21) of the handle.
Regarding Claim 14, Scott discloses the assembly of claim 10, further comprising: a bag (Scott: Fig. 2; 23) including a wall having a hole (Scott: Annotated Fig. 2; H) extending through the wall and sized to receive the platform, the bag defining a chamber sized to receive the product bag; wherein the brace (Scott: Fig. 2-3; 30, 48) is configured to suspend the bag in an upright position when the platform extends through the hole in the bag.
Regarding Claim 15, Scott discloses the assembly of claim 14, further comprising a ring (Scott: Fig. 2-3; 24)  removably coupled to the platform (Scott: Fig. 2; 70) to secure the bag (Scott: Fig. 2; 23) to the platform.


    PNG
    media_image1.png
    950
    921
    media_image1.png
    Greyscale

I: Scott; Annotated Fig. 2

Allowable Subject Matter
Claims 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631